     Case 1:20-cv-00133-DAD-JLT Document 19 Filed 08/07/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    KAREEM J. HOWELL,                               Case No. 1:20-cv-00133-DAD-JLT (PC)
12                      Plaintiff,                    ORDER DISCHARGING ORDER TO
                                                      SHOW CAUSE
13           v.
                                                      (Doc. 16)
14    SILVA,
15                      Defendant.
16

17          On July 27, 2020, the Court ordered the CDCR to show cause why it had failed to file a

18   “Notice of E-Service Waiver” within the time prescribed by the Court. (Doc. 16.) CDCR filed a it

19   on July 31, 2020. (Doc. 17.) The California Attorney General’s Office responded to the order to

20   show cause on behalf of CDCR on August 6, 2020. (Doc. 18.) In his supporting declaration,

21   CDCR’s Service of Process Coordinator states that CDCR never received a copy of the Court’s e-

22   service order (Doc. 14) until the order to show cause issued. The Court has confirmed that,

23   although filed on the docket, the e-service order was never served on CDCR. Accordingly, the

24   Court DISCHARGES the order to show cause.

25
     IT IS SO ORDERED.
26
27      Dated:     August 7, 2020                             /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
28
